Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Russell Jeide on 08/15/2022.
	The application has been amended as follows:
Claim 28. (Currently Amended) A method for transitioning a first expression to a second expression for a virtual character, the method comprising: 
under control of a hardware processor: 
determining a first starting facial expression and a first ending facial expression for a first time period during a transition from the first expression to the second expression; 
updating vector values of a face vector for changing a virtual character's facial expression from the first starting facial expression to the first ending facial expression at the first time period, 
wherein an angular difference between vector values corresponds to a difference in emotion type between facial expressions associated with the vectors; and 
wherein a difference in magnitude between vector values corresponds to a difference in intensity of emotion between the facial expressions associated with the vectors; and 
determining a second starting facial expression and a second ending facial expression for a second time period to transition to a third expression; and 
updating the vector values for changing the virtual character's facial expression from the second starting facial expression to the second ending facial expression at the second time period, wherein the second time period occurs during the transition between the first expression to the second expression.

Claim 35-37. (Canceled)

Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations recited in the independent claims as a whole.
Regarding claim 1, Rosenberg (US 2008/0165195 A1)  teaches:

	A system for transitioning a first expression to a second expression for a virtual character, (Abstract: “An animated self-portrait is therefore displayed that depicts a particular simulated facial behavior associated with each particular sequence. By sequencing the images appropriately, the animated self-portrait of a user is made to appear to look around in various directions, nod, yawn, speak or sing along with computer generated vocalizations, wink, blink, and vary facial expressions.”)  the system comprising: 
non-transitory storage medium storing vector values for facial expressions of a virtual character in multidimensional vector space; (Abstract: “An image database stores the photographs indexed with respect to the particular facial pose depicted.”) and 
a hardware processor programmed to: detect a trigger for an expression change from a first facial expression to a second facial expression; ([0061], “The animated self portrait may produce a variety of simulated facial behaviors, as described above, in response to the third party user's interaction with the web page. For example, the animated self portrait may appear board after a long period of inactivity by the third party user upon the web page. Similarly, the animated self portrait may change its gaze direction and/or its facial direction so as to appear to follow the motion of the cursor as the third party user interacts with the web page. Similarly, the animated self portrait may be made to nod, shake its head, wink, sing, talk, laugh, appear excited, appear disappointed, or yawn in response to particular the third party interactions with the web page.”)
determine first values of parameters indicating a starting vector in the multidimensional vector space associated with the first facial expression, an ending vector in the multidimensional vector space associated with the second facial expression, and a sweep direction comprising a direction of propagation of expression change from the first facial expression to the second facial expression on a face of the virtual character; ([0062], “Creating such behaviors in response to detected events within a computer environment requires the accessing and display of particular sequences of images from the image database at the appropriate time. Thus the routines of the present invention may be configured to execute each of a plurality of unique behavioral sequences in response to particular detected events, each unique sequence corresponding to a series of particular indexes within the image database. In this way a single set of facial pose images may be used to create of a plurality of different simulated behaviors based upon the unique sequence in which they are displayed.” [0063], “One exemplary sequence is of a Simulated Forward Facing Behavior. As its name implies, this is a simulated behavior of the animated self-portrait wherein it appears to be looking directly forward out of the screen. In an example embodiment of the simulated forward facing behavior, the process starts with a frontal facing image being accessed and displayed, for example image 301 of FIG. 3A. This image is accessed using its relational index Face (0, 0). This image may be displayed over an extended period, for example ten to twenty seconds, without any other image being displayed. In this preferred embodiment, however, an occasional blink image (for example, image 701 of FIG. 7A, as indexed by Eyes_Closed) is momentarily displayed between Face(0,0) image displays. In one such embodiment Face (0,0) is displayed for 4700 milliseconds, followed Eyes_Closed for 300 milliseconds. This repeats in 5000 millisecond cycles while the facial image is displaying a forward-looking behavior.”)
and animate a transition from the first facial expression to the second facial expression based on the first values of parameters. ([0063], “In an example embodiment of the simulated forward facing behavior, the process starts with a frontal facing image being accessed and displayed, for example image 301 of FIG. 3A. This image is accessed using its relational index Face (0, 0). This image may be displayed over an extended period, for example ten to twenty seconds, without any other image being displayed. In this preferred embodiment, however, an occasional blink image (for example, image 701 of FIG. 7A, as indexed by Eyes_Closed) is momentarily displayed between Face(0,0) image displays. In one such embodiment Face (0,0) is displayed for 4700 milliseconds, followed Eyes_Closed for 300 milliseconds. This repeats in 5000 millisecond cycles while the facial image is displaying a forward-looking behavior.”)
However, Rosenberg does not teach:
wherein an angular difference between vectors in the multidimensional vector space corresponds to a difference in emotion type between facial expressions associated with the vectors; and wherein a difference in magnitude between the vectors corresponds to a difference in intensity of emotion between the facial expressions associated with the vectors; 

Regarding claim 28, Rosenberg teaches:
A method for transitioning a first expression to a second expression for a virtual character, (Abstract: “An animated self-portrait is therefore displayed that depicts a particular simulated facial behavior associated with each particular sequence. By sequencing the images appropriately, the animated self-portrait of a user is made to appear to look around in various directions, nod, yawn, speak or sing along with computer generated vocalizations, wink, blink, and vary facial expressions.”)the method comprising: under control of a hardware processor: 
determining a first starting facial expression and a first ending facial expression for a first time period during a transition from the first expression to the second expression; ( [0063], “One exemplary sequence is of a Simulated Forward Facing Behavior. As its name implies, this is a simulated behavior of the animated self-portrait wherein it appears to be looking directly forward out of the screen. In an example embodiment of the simulated forward facing behavior, the process starts with a frontal facing image being accessed and displayed, for example image 301 of FIG. 3A. This image is accessed using its relational index Face (0, 0). This image may be displayed over an extended period, for example ten to twenty seconds, without any other image being displayed. In this preferred embodiment, however, an occasional blink image (for example, image 701 of FIG. 7A, as indexed by Eyes_Closed) is momentarily displayed between Face(0,0) image displays. In one such embodiment Face (0,0) is displayed for 4700 milliseconds, followed Eyes_Closed for 300 milliseconds. This repeats in 5000 millisecond cycles while the facial image is displaying a forward-looking behavior.”)
updating vector values of a face vector for changing a virtual character's facial expression from the first starting facial expression and the first ending facial expression at the first time period,([0063], “In an example embodiment of the simulated forward facing behavior, the process starts with a frontal facing image being accessed and displayed, for example image 301 of FIG. 3A. This image is accessed using its relational index Face (0, 0). This image may be displayed over an extended period, for example ten to twenty seconds, without any other image being displayed. In this preferred embodiment, however, an occasional blink image (for example, image 701 of FIG. 7A, as indexed by Eyes_Closed) is momentarily displayed between Face(0,0) image displays. In one such embodiment Face (0,0) is displayed for 4700 milliseconds, followed Eyes_Closed for 300 milliseconds. This repeats in 5000 millisecond cycles while the facial image is displaying a forward-looking behavior.”)and 
determining a second starting facial expression and a second ending facial expression for a second time period to transition to a third expression; ([0064], “In a Clockwise Look-Around embodiment, the look around behavior causes the animated self-portrait to gaze smoothly around in an apparent clockwise circle, for example leftward, then downward, then rightward, then upward. The process generally starts with a frontal facing image being accessed and displayed, for example image 301 of FIG. 3A. This image is accessed using its relational index Face (0,0). This image may be displayed over an extended period, for example three seconds, without any other image being displayed. This is then followed by a rapid sequence of images that are accessed from the database and displayed so as to simulate the clockwise look-around behavior. The sequence of images must correspond with a leftward face direction image, a downward face direction image, a rightward face direction image, and an upward face direction image. Such images exist in the database, as shown in FIG. 3A, and may be referenced by their unique and known index values as shown in FIG. 3B, for example Face (-1, 0) followed by Face (0, -1) followed by Face (+1, 0) followed by Face (0, +2). Each image is displayed for a short period of time, for example between 100 and 400 milliseconds each.”) and 
updating the vector values for changing the virtual character's facial expression from the second starting facial expression to the second ending facial expression at the second time period, ([0064], “In a Clockwise Look-Around embodiment, the look around behavior causes the animated self-portrait to gaze smoothly around in an apparent clockwise circle, for example leftward, then downward, then rightward, then upward. The process generally starts with a frontal facing image being accessed and displayed, for example image 301 of FIG. 3A. This image is accessed using its relational index Face (0,0). This image may be displayed over an extended period, for example three seconds, without any other image being displayed. This is then followed by a rapid sequence of images that are accessed from the database and displayed so as to simulate the clockwise look-around behavior. The sequence of images must correspond with a leftward face direction image, a downward face direction image, a rightward face direction image, and an upward face direction image. Such images exist in the database, as shown in FIG. 3A, and may be referenced by their unique and known index values as shown in FIG. 3B, for example Face (-1, 0) followed by Face (0, -1) followed by Face (+1, 0) followed by Face (0, +2). Each image is displayed for a short period of time, for example between 100 and 400 milliseconds each.”)
 wherein the second time period occurs during the transition between the first expression to the second expression. ([0063], “One exemplary sequence is of a Simulated Forward Facing Behavior. As its name implies, this is a simulated behavior of the animated self-portrait wherein it appears to be looking directly forward out of the screen. In an example embodiment of the simulated forward facing behavior, the process starts with a frontal facing image being accessed and displayed, for example image 301 of FIG. 3A. This image is accessed using its relational index Face (0, 0). This image may be displayed over an extended period, for example ten to twenty seconds, without any other image being displayed. In this preferred embodiment, however, an occasional blink image (for example, image 701 of FIG. 7A, as indexed by Eyes_Closed) is momentarily displayed between Face(0,0) image displays. In one such embodiment Face (0,0) is displayed for 4700 milliseconds, followed Eyes_Closed for 300 milliseconds. This repeats in 5000 millisecond cycles while the facial image is displaying a forward-looking behavior.”)
However, Rosenberg does not teach:
wherein an angular difference between vector values corresponds to a difference in emotion type between facial expressions associated with the vectors; and wherein a difference in magnitude between vector values corresponds to a difference in intensity of emotion between the facial expressions associated with the vectors;

Movellan et al. (US 2015/0049953 A1) teaches method includes analyzing images of faces in a plurality of pictures to generate content vectors, obtaining information regarding one or more vector dimensions of interest, at least some of the one or more dimensions of interest corresponding to facial expressions of emotion, and generating a representation of the location. An appearance of regions in the map varies in accordance with values of the content vectors for the one or more vector dimensions of interest. In Movellan’s teachings, facial expression shown in pictures are represented using vectors. The vectors are classified to different emotions. The emotions are projected to a location on a map to be used for sentiment analysis. However, Movellan does not teach “wherein an angular difference between vectors in the multidimensional vector space corresponds to a difference in emotion type between facial expressions associated with the vectors; and wherein a difference in magnitude between the vectors corresponds to a difference in intensity of emotion between the facial expressions associated with the vectors; ”
	Cheiky et al. (US 7027054 B1) teaches generating a template facial expression. Different stages of facial expressions are generated at different angular positions. Different facial expressions are represented using vectors. The different vectors are projected at a map (the coordinate system as shown in FIG. 10). However, Cheiky also does not teach “wherein an angular difference between vectors in the multidimensional vector space corresponds to a difference in emotion type between facial expressions associated with the vectors; and wherein a difference in magnitude between the vectors corresponds to a difference in intensity of emotion between the facial expressions associated with the vectors;.”

	Kim et al. (US 2007/0236501 A1) teaches using a blendshape method to generate facial expressions. In this method, each face model (expression) is represented by a vector; making and converting hand-generated expression basis into a new expression basis, wherein the new expression basis is a quasi-eigen faces; synthesizing expression with the quasi-eigen faces. When generating a facial expression, the expression basis vectors are assigned with different weight and are used to generate the facial expression by applying PCA method. However, Kim also does not teach “wherein an angular difference between vectors in the multidimensional vector space corresponds to a difference in emotion type between facial expressions associated with the vectors; and wherein a difference in magnitude between the vectors corresponds to a difference in intensity of emotion between the facial expressions associated with the vectors;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611